DETAILED ACTION
Election/Restrictions
Claims 4-6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/2022.
Applicant's election with traverse of Group I and Species A (claims 1-3 and 7-19) in the reply filed on 5/18/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to examine all claims.  This is not found persuasive because the identified groups and species would at least require divergent text search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3, 8, 15, and 17-18 are objected to because of the following informalities:
On line 5 of claim 1, “the reservoir” should read “the at least one reservoir” to provide consistent use of terminology.
On line 5 of claim 2, “the reservoir” should read “the at least one reservoir” to provide consistent use of terminology.
On line 1 of claim 3, “1” should read “2” to provide antecedent basis for the term “Ommaya reservoir”.
On line 5 of claim 8, “needle” should read “syringe” to provide consistent use of terminology.
On line 10 of claim 8, “the reservoir” should read “the at least one reservoir” to provide consistent use of terminology.
On line 2 of claim 15, “of right” should read “of a right” to fix a minor informality.
On line 8 of claim 17, “to an Ommaya reservoir” should read “to the at least one reservoir, the at least one reservoir being an Ommaya reservoir” to more clearly articulate the claim.
On line 8 of claim 18, “connecting the cannula to in series to a valve and a peritoneal catheter” should read “connecting the cannula to a valve and a peritoneal catheter in series”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Frequently Asked Questions about Ommaya Reservoirs and Ommaya Taps” to Memorial Sloan Kettering Cancer Center (hereinafter MSKCC) in view of US 2003/0092176 to Janson et al. (hereinafter Janson).
Regarding claim 1, MSKCC discloses a method, comprising 
attaching a therapeutic syringe to a needle inserted into an injection site for at least one reservoir (“What happens during the tap"- Step 3, page 4) coupled to a ventricular system of a brain ("What is an Ommaya reservoir. explanation", page 1),
injecting the therapeutic suspension into the reservoir ("What happens during the tap”- Step 4, page 4); and 
removing the needle and dressing the injection site (“What happens during the tap"- Step 5, page 4).
MSKCC does not teach wherein the therapeutic syringe contains a therapeutic suspension comprising stem cells. Janson discloses a method, comprising an Ommaya reservoir system for treatment in the ventricular system of a brain (Janson: para [0046]: intraventricular injection), wherein the therapeutic syringe contains a therapeutic suspension comprising stem cells (Janson: para [0044]). 
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention that the method of MSKCC would apply, wherein the therapeutic syringe contains a therapeutic suspension comprising stem cells, as in Janson, because they both address neuronal, brain concerns using the Ommaya reservoir technique, and Janson provides evidence of beneficial recovery via stem cells (Janson: para [0015]; [0150]-[0151].
Regarding claim 2, MSKCC in view of Janson teaches the method of claim 1, wherein the reservoir is an Ommaya reservoir (MSKCC: “What happens during the tap” - Step 1, Page 4).
Regarding claim 7, MSKCC in view of Janson teaches the method of claim 1, wherein the therapeutic suspension further comprises a pharmaceutical (Janson: para [0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the suspension would have further comprised a pharmaceutical because, as is well-known in the art, the pharmaceutical could benefit from a favorable carrier or the stem cells could benefit from being combined with intrinsic growth hormones.
Regarding claim 8, MSKCC in view of Janson teaches the method of claim 1, further comprising:
before attaching the therapeutic syringe:
inserting the needle attached to a first syringe into the injection site for the at least one reservoir ("What happens during the tap" - Step 3, page 4) coupled to the ventricular system of the brain (“What is an Ommaya reservoir” explanation, page 1) before attaching the therapeutic needle ("What happens during the tap" - Steps 3 and 4, page 4); the first needle is to remove CSF, the second injection is for a medication/Step 4; page 4); 
withdrawing a first volume of cerebrospinal fluid using the first syringe ("What happens during the tap - Step 3, page 4);
exchanging the first syringe attached to the needle with the therapeutic syringe (“What happens during the tap” - Step 4, page 4); and after injecting the therapeutic suspension: flushing the reservoir with a portion of the first volume of cerebrospinal fluid (“What happens during the tap" - Step 4, page 4). 
Regarding claim 15, MSKCC in view of Janson teach the method of claim 1, wherein the at least one reservoir coupled to the ventricular system of the brain is coupled by a right-angle connection of right frontal intraventricular catheter (MSKCC: "Figure 3. During an Ommaya tap", page 3).
Regarding claim 16, MSKCC in view of Janson teach the method of claim 1 further comprising: implanting the at least one reservoir (MSKCC: "What is an Ommaya reservoir” explanation; implanted under the scalp, page 1).
Claims 3 and 17-19 are are rejected under 35 U.S.C. 103 as being unpatentable over MSKCC in view of Janson and further in view of Surgical Treatment for Leptomeningeal Disease to Valkov et al. (hereinafter “Volkov”).
Regarding claim 3, MSKCC in view of Janson teaches the method of claim 1, but does not disclose wherein the Ommaya reservoir is subgaleal. Valkov discloses wherein the Ommaya reservoir is subgaleal (Volkov: "A subgaleal pocket for the reservoir is created”, page 2, Col. 1, paragraph 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the Ommaya reservoir is subgaleal because the subgaleal space is under the scalp skin and outside the skull thus placement of the Ommaya reservoir can be placed under the skin, in a relatively non-invasive manner, and is easily accessible. 
Regarding claim 17, MSKCC in view of Janson teaches the method of claim 16, but does not disclose wherein implanting the at least one reservoir further comprises applying an incision to the right frontal region of the patient’s head for ventricular access; applying a burr hole at the incision; opening and coagulating the dura at the burr hole; inserting a ventricular catheter into the ventricular system of the brain; connecting the ventricular catheter to an Ommaya reservoir and closing the incision.
Volkov discloses a system for using an Ommaya reservoir to treat a neurological disease (Page 1, Col. 2: “the mainstay of treatment for leptomeningeal disease is intrathecal chemotherapy, which is most commonly applied through an Ommaya reservoir”), wherein implanting the at least one reservoir further comprises applying an incision to the right frontal region of the patient's head for ventricular access ("It is placed with the tip of the drain into the frontal horn of the right ventricle in the nondominant hemisphere. The surgical technique for placement of the Ommaya reservoir is similar to that for an external ventricular drain. After a skin incision, which should be straight or horseshoe-like, a burr hole is placed at the Kocher point", Page 1, last paragraph- Page 2, first paragraph): applying a burr hole at the incision (After a skin incision, which should be straight or horseshoe-like, a burr hole is placed at the Kosher point", Page 2, first paragraph); opening and coagulating the dura at the burr tole (“After the surgeon identifies the coronal suture, the burr hole is placed 1 cm anteriorly. The dura is coagulated", Page 1, last paragraph- Page 2, first paragraph): inserting a ventricular catheter into the ventricular system of the brain (“The catheter is then connected to the Ommaya reservoir and aspiration of cerebrospinal fluid (CSF) is performed to confirm that the drain is intraventricular", Page 1, last paragraph – Page 2, first paragraph); connecting the ventricular catheter to an Ommaya reservoir ("The catheter is then connected to the Ommaya reservoir and aspiration of cerebrospinal fluid (CSF) is performed to confirm that the drain is intraventricular”, Page 1, last paragraph- Page 2, first paragraph); and closing the incision ("The incision is then closed in the standard fashion", Page 2, first paragraph).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention wherein implanting the at least one reservoir further comprises applying an incision to the right frontal region of the patient's head for ventricular access; applying a burr hole at the incision; opening and coagulating the dura at the burr hole; inserting a ventricular catheter into the ventricular system of the brain; connecting the ventricular catheter to an Ommaya reservoir; and closing the incision, as this is the method for intrathecal chemotherapy, which is most commonly performed through the implanted Ommaya reservoir (Page 1, last paragraph- Page 2, first paragraph).
Regarding claim 18, MSKCC in view of Janson teaches the method of claim 16, but does not disclose wherein implanting the at least one reservoir further comprises applying an incision to the right frontal region of the patient’s head for ventricular access; applying a burr hole at the incision; opening and coagulating the dura at the burr hole; inserting a cannula into the ventricular system of the brain; connecting the cannula to in series to a valve and a peritoneal catheter; and closing the incision.
Volkov discloses a method for using an Ommaya reservoir, wherein implanting the at least one reservoir further comprises (“It is placed with the tip of the drain into the frontal horn of the right ventricle in the nondominant hemisphere. The surgical technique for placement of the Ommaya reservoir”, Page 1, last paragraph to Page 2, first paragraph): applying an incision to the right frontal region of the patient’s head for ventricular access ("It is placed with the tip of the drain into the frontal horn of the right ventricle in the nondominant hemisphere. The surgical technique for placement of the Ommaya reservoir is similar to that for an external ventricular drain. After a skin incision, which should be straight or horseshoe-like, a burr hole is placed at the Kocher point”, Page 1, last paragraph to Page 2, first paragraph); applying a burr hole at the incision ("After a skin incision, which should be straight or horseshoe-like, a burr hole is placed at the Kocher point", Page 1, last paragraph to Page 2, first paragraph); opening and coagulating the dura at the burr hole ("After the surgeon identifies the coronal suture, the burr hole is placed 1 cm anteriorly. The dura is coagulated", Page 1, last paragraph to Page 2, first paragraph); inserting a cannula into the ventricular system of the brain I ("The ventricular catheter is connected to the valve, not the reservoir.  It is important to place the valve with the arrows toward the gravitational flow of the CSF. The valve is connected to a long catheter”, Page 2, Col. 2, paragraph 3); connecting the cannula to in series a valve and a peritoneal catheter ("The ventricular catheter is connected to the valve, not the reservoir. It is important to place the valve with the arrows toward the gravitational flow of the CS.  The valve is connected to a long catheter, which is tunneled under the skin toward the abdomen. The peritoneum is exposed via small incision, and the catheter is intraperitoneally inserted through a small opening.  Approximately 10 cm or more of the catheter should be within the peritoneum", Page 2, Col. 2, paragraph 3); and closing the incision (“The incision is then closed in the standard fashion", Page 1, last paragraph to Page 2, first paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein implanting the at least one reservoir further comprises: applying an incision to the right frontal region of the patients head for ventricular access; applying a burr hole at the incision; opening and coagulating the dura at the burr hole; inserting a cannula into the ventricular system of the brain; connecting the cannula to in series to a valve and a peritoneal catheter; and closing the incision as this is the surgical technique for shunt implantation, which is similar to placement of an Ommaya reservoir for the ventricular catheter (Volkov: Page 2, Col. 2; paragraph 3).
Regarding claim 19, MSKCC in view of Janson and further in view of Volkev teach the method of claim 18, wherein the valve is a programmable valve (“When applying a chemotherapeutic agent and reducing the amount extraventricularly diverted, the programmable valve...", Volkov: Page 2, Col. 2, Para. 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a programmable valve so that the fluid, and thus pressure, in the ventricular system can be can be controlled and altered when it is at dangerous levels.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MSKCC in view of Janson and further in view of “STANDARDIZED PROCEDURE INTRAVENTRICULAR CHEMOTHERAPY VIA OMMAYA RESERVOIR (Adult, Peds) to UCSD (hereinafter UCSD).
Regarding claim 9, MSKCC in view of Janson teaches the method of claim 8, but does not teach wherein the first volume of cerebrospinal fluid substantially equals a volume of the therapeutic suspension.  UCSD teaches wherein the first volume of cerebrospinal fluid substantially equals a volume of the therapeutic suspension ("IV. Intraventricular Chemotherapy via Ommaya Reservoir Procedure”, part "B. Procedure’, Step 9: volume of cerebrospinal fluid equal to chemotherapy drug volume).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention wherein the first volume of cerebrospinal fluid substantially equals a volume of the therapeutic suspension because the volume of fluid that is removed and added to the body should not change dramatically, unless intended, so that pressure remains as homeostatic as possible, after the removal of CSF.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over MSKCC in view of Janson and further in view of US 2010/0119496 to Wilkison et al. (hereinafter Wilkison).
Regarding claim 10, MSKCC in view of Janson teach the method of claim 1, but does not teach wherein the stem cells comprise a stromal vascular fraction of adipose derived mesenchymal stem cells. 
Wilkison discloses treating a mammal suffering from a disease, disorder or condition of the central nervous system and using stem cells (para [0017]), wherein the stem cells comprise a stromal vascular fraction of adipose derived mesenchymal stem cells (para [0008]); para [0018]: “In one aspect, the administered adipose tissue derived stromal cell induces neurorestorative pathways in the brain of the mammal. In another aspect, the adipose tissue derived stromal cell induces the generation of new neurons in the brain of the mammal.”; para [0094]): The cells of the present invention can also be used to secrete an angiogenic hormone including, but not limited to vascular growth factor, endothelial call growth factor, and the like.  Adipose tissue derived stromal cells can be used to induce angiogenesis within the tissue in which the adipose tissue derived stromal cells are present; para [0133] preadipocytes from the stromal-vascular fraction were resuspended in DMEM). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the stem cells comprise a stromal vascular fraction of adipose derived mesenchymal stem cells because adipose tissue-derived stromal cells represent a stromal stem cell source that can be harvested routinely with minimal risk or discomfort to the patient (Wilkison: para [0009]) and they can activate endogenous CNS stem cells to differentiate into neurons (Wilkison: para [0019]).
Regarding claim 11, MSKCC in view of Janson, and further in view of Wilkison teach the method of claim 10, further comprising: performing liposuction to obtain a lipo-aspirate solution (Wilkison; para [0038]: Adipocytes can be harvested by liposuction on an outpatient basis); condensing the lipo-aspirate solution by centrifugation to obtain a condensed lipo-aspirate solution (Wilkison: para [0069]); incubating the digested lipo-aspirate solution to obtain an incubated lipo-aspirate solution (Wilkison: para [0038]): washing the incubated lipo-aspirate solution to obtain a washed lipo-aspirate solution (Wilkison: para [0070]); and isolating the stromal vascular fraction from the washed lipo-aspirate solution (Wilkison: [0070]: Adipose tissue derived stromal cells may be  harvested by trypsinization, EDTA treatment, or any other procedure used to harvest cells from a culture apparatus). 
However, Wilkison does not disclose adding a collagenase solution to the condensed lipo-aspirate solution to obtain a digested lipo-aspirate solution. Instead, Wilkison adds collagenase before centrifugation (para [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the collagenase in Wilkison is for the same purpose as in the application -- breakdown the adipose cells and the switch in order is not of patentable significance. 
Regarding claim 12, MSKCC in view of Janson, and further in view of Wilkison teaches the method of claim 11, wherein isolating the stromal vascular fraction from the washed lipo-aspirate solution further comprises: filtering the washed lipo-aspirate solution through a cell strainer. Although Wilkison does not disclose this step for filtration at the end, Wilkison uses a strainer for cell filtration in the beginning of the method (para [0069]: In one method of isolating adipose tissue derived stromal cells, the adipose tissue is treated with...ethylenediaminetetra-acetic acid (EDTA)... The cells are passed through a nylon or cheesecloth mesh filter). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that filtering cells through a strainer in Wilkison is for the same purpose as in the application-- to allow a certain cell to make it through the strainer.
Regarding claim 13, MSKCC in view of Janson, and further in view of Wilkison teaches the method of claim 11, further comprising: performing photomicrography on the stromal vascular fraction (Janson: [0069]: microphotograph). 
It would have been obvious to one having ordinary skill in the art and well-known to perform photomicrography on the stromal vascular fraction as this allows one to create a record for comparisons and study the cells under a microscope.
Regarding claim 14, MSKCC in view of Janson, and further in view of Wilkison teaches the method of claim 11, further comprising: expanding the stromal vascular fraction via cell isolation and expansion in a certified cell bank. (Wilkison: para [0071]: cell division; Wilkison para [0070]: Adipose tissue derived stromal cells are then harvested from the culture apparatus whereupon the adipose tissue derived stromal cells can be ...cryopreserved to be stored for use at a later time).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to try and expand cell growth and store them so that they can be used more than once.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783